STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                      NO.    2022   KW    1351


VERSUS


MESCHELL         HALE                                                  DECEIVER          20,       2022




In   Re:          Meschell       Hale,       applying       for      supervisory         writs,       19th
                  Judicial       District          Court,   Parish         of   East    Baton       Rouge,
                  No.    618, 0117.




BEFORE:           WELCH,       PENZATO,      AND    LANIER,    JJ.


           STAY     GRANTED.           The    district        court'   s    ruling      granting       the

defendant' s            motion      for   postconviction             bond       is    stayed       pending
further         orders    of    this   court.


                                                     JEW
                                                     AHP
                                                     WIL




COURT      OF   APPEAL,        FIRST   CIRCUIT




  J,
4M e        P/JTY   CLERK      OF
                  FOR    THE   COURT
                                    COURO